DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on 10/25/22 is acknowledged. Newly added claims 21-28 depend from claim 1 and fall within Group I, and so, they will also be considered for examination.
Specification
The term “Cupd” in title of the invention appears to be ambiguous. The following title is suggested: “Wire bond capillary design”. Appropriate correction is requested.

Claim Interpretation
Examiner notes that present claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, “for increasing reliability of a ball bonding procedure” (claim 1), “configured to hold a portion of the bond wire extending…” (claims 25-28) refer to functional limitations. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. For example, “bond wire”, “bond pad” and “electrical contacts” are workpiece materials which do not structurally limit the claimed capillary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 7427009, hereafter “Lim”) in view of James (US 4415115) & Tomura et al. (US 5485949, “Tomura”).
Regarding claim 1, Lim disclose a capillary for performing ball bonding (abstract), the capillary 30 comprising: a body defining a lumen for bonding wire 14 (fig. 5); a first edge portion defined in a lower tip of the body: and a second edge defined in the lower tip of the body (see edge portions in diagram below) for increasing reliability of a ball bonding procedure performed using the capillary.  

    PNG
    media_image1.png
    522
    558
    media_image1.png
    Greyscale

Lim is silent whether the first and second edge portions in the lower tip cut the wire to act as blades. However, such cutting edge is known in the wire bonding art. Analogous to Lim, James discloses a capillary for performing ball bonding, the capillary comprising a body defining a lumen and blade edge ridge 32 defined in a lower tip of the body, wherein the annular cutting ridge 32 comprises substantially conical sloping faces 18a and 33 (fig. 3; col. 3, lines 50-55). James teaches that the annular cutting ridge serves to separate or cut the wire, and at the same time substantially controls thickness of the bonded regions of the wire (col. 2, lines 35-38). Similarly, Tomura discloses a capillary 1 comprising a body defining a lumen and cutting edge 21 defined in a lower tip of the body, wherein the cutting edge cuts the metal wire 4 for forming bump connection (figs. 4D-E). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the edge portions in the capillary of Lim to provide cutting edges because doing so would enable to separate the wire and at the same time control thickness of the bonded regions of the wire, thereby forming desired bump connection. Accordingly, the first and second cutting edges constitute the first and second blades respectively in the capillary.
As to claim 2, Lim as modified by James & Tomura above discloses the capillary including both the first blade and the second blade being annular cutting edges and this meets substantially circular.  
As to claim 3, Lim as modified by James & Tomura above discloses that the first and second blade circumscribe an opening in the lumen in the lower tip of the body.  
As to claim 4, Lim as modified by James & Tomura above includes the first blade and the second blade being concentric.  
As to claim 5, Lim shows that the first blade edge is disposed at a lowermost extent of the lower tip of the body.  
As to claim 6, in the combination of Lim, James & Tomura, the second blade is disposed on a wall of the body at a position separated from the lowermost extent of the lower tip of the body.  
As to claim 7, Lim as modified by James & Tomura above discloses the second blade is disposed above and outside of the first blade.  
As to claim 8, Lim as modified by James & Tomura above discloses that the second blade circumscribes the first blade.  
As to claim 9, Lim discloses the first and second edge regions being formed integral with the body (fig. 5) and so, modified capillary in Lim includes the first and second blade edges formed integral with the body.  
As to claims 21-22, Tomura discloses the capillary being made a of non-conductive ceramic or artificial ruby material (col. 4, lines 45-47). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the capillary structure including the blade edges from ceramic because such material is conventional as it prevents electrical conduction during wire bonding.
As to claims 23-24, Lim shows that that the capillary 30 has a rod-like structure, wherein the lumen is configured to direct a bond wire 14 through the body (fig. 5).
As to claim 25, the capillary of Lim is configured to hold a portion of the bond wire extending below a lower opening in the lumen against one of a bond pad of a semiconductor die or an electrical contact of a package for the semiconductor die while one of pressure, ultrasonic energy, or heat is applied to the portion of the bond wire and the one of the bond pad or electrical contact at an intensity sufficient to cause the portion of the bond wire to bond to the one of the bond pad or electrical contact. Present claims 25-28 recite functional features of using the capillary (note Claim Interpretation above). 
As to claim 26, the capillary in the combination of Lim, James & Tomura is configured to hold a portion of the bond wire extending below a lower opening in the lumen against one of a bond pad of a semiconductor die or an electrical contact of a package for the semiconductor die while the first blade edge cuts through the portion of the bond wire and the second blade edge holds the portion of the bond wire in place.  
As to claim 27, the capillary in the combination of Lim, James & Tomura is configured to hold a portion of the bond wire extending below a lower opening in the lumen against one of a bond pad of a semiconductor die or an electrical contact of a package for the semiconductor die while the first blade edge creates a first cut through the portion of the bond wire and the second blade edge creates a second cut in the portion of the bond wire.  
As to claim 28, the capillary in the combination of Lim, James & Tomura is configured to hold a portion of the bond wire extending below a lower opening in the lumen against one of a bond pad of a semiconductor die or an electrical contact of a package while the first blade edge creates a first cut through the portion of the bond wire and the second blade edge creates one of a weakened area or an area of stress concentration in the portion of the bond wire.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of James & Tomura as applied to claim 1 above, and further in view of Zhang et al. (US 2004/0242401, “Zhang”).
As to claim 10, none of the references above discloses the capillary formed of a mixture of alumina and zirconia or a mixture of aluminum zirconia, and ruby. However, Zhang teaches a wire bonding capillary made of a mixture of toughened alumina and zirconia, which provides electro-static dissipative (ESD) property and prevents any potential damage due to electrostatic discharge ([0008], claim 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a mixture of toughened alumina and zirconia for the entire capillary body in Lim because it would provide advantage of electro-static dissipation and prevent any potential damage due to electrostatic discharge during bonding.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of James & Tomura as applied to claim 1 above, and further in view of Lee et al. (US 7407080, “Lee”).
As to claims 11-12, Lim shows that the capillary comprises an indentation/groove having a cross-section defined in the lower tip of the body between the first and second blade wherein the indentation circumscribes the first blade (fig. 5), but does not mention a pyramid-shaped groove. However, such groove shape is known in the art. Lee (also directed to wire bond capillary) teaches a capillary tip provided with at least one annular groove, wherein the groove profile can be of various shapes such as circular, oval, generally rectangular, triangular or pyramid-shaped (figs. 5-9; col. 1, lines 55-59; col. 4, lines 25-32). The annular groove improves the transfer of ultrasound energy from the capillary to the bonding wire (col. 3, lines 49-52). Thus, it would have been obvious to a person of ordinary skill in the art to provide any suitable groove profile including pyramid-shaped indentation/groove in the capillary of Lim since such groove shapes are known alternatives in the art (Lee) and doing so would improve the transfer of ultrasound energy from the capillary to the bonding wire. Consequently, the capillary in the combination of Lim, James, Tomura and Lee comprises an indentation having a pyramid-shaped cross-section defined in the lower tip of the body between the first blade edge and the second blade edge, wherein the indentation circumscribes the first blade.  

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. Applicant is reminded of candor duty to disclose all information material to patentability. See MPEP 2001 and CFR 1.56. A finding of “fraud,” “inequitable conduct,” or violation of duty of disclosure with respect to any claim in an application or patent, renders all the claims thereof unpatentable or invalid. See Chromalloy American Corp. v. Alloy Surfaces Co., 339 F. Supp. 859, 173 USPQ 295 (1972).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735